DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 14-16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 8, 11-13, 17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 2017/0256025) in view of Shen (US 2008/0010408).
Regarding claim(s) 1 and 11, Abraham teaches:
An apparatus comprising: a texture cache 	[0003] In a graphics system, textures are typically stored in a compressed format in a texture cache.	
at least one compute unit in a graphics pipeline, 	Fig. 1A and [0020] GPU 106 may include graphics hardware and implement a graphics pipeline including, for example, one or more shader cores. An external graphics memory 112 may be provided to store additional texture data.
Abraham does not explicitly teach, but Shen teaches:
comprising cache lines that are partitioned into a plurality of subsets; and	Fig. 2 and [0022] a cache line may be further divided into a plurality of sectors.	
wherein the compute unit is configured to selectively generate a miss request for a first subset of the plurality of subsets of a cache line in the texture cache in response to a cache miss for a memory access request to an address associated with the first subset of the cache line; and a characteristic of data stored at the cache line.	[0024] shows that in case of an L1 cache miss on any address in a memory region, only the requested sector to be fetched from the corresponding L2 cache 206. The limitation “characteristic of data” is interpreted as size of the memory access request. Therefore, a miss request is generated for a certain size (i.e. sector, subset, etc.) and fetched from the next level memory. 
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the graphics texture cache system of Abraham with the cache architecture and management system of Shen. The motivation for doing so would have been to help reduce the number of cache misses as well as the number of operations required to maintain cache coherence. This is taught by Shen in [0029].
		
Regarding claim(s) 2 and 12, Shen teaches:	
wherein the at least one compute unit is configured to determine whether the cache miss associated with a memory access request maps only to the first subset of the plurality of subsets or maps to one or more subsets additional to or other than the first subset of the plurality of subsets.	[0024] shows that in case of an L1 cache miss on any address in a memory region, only the requested sector to be fetched from the corresponding L2 cache 206. As another example, in case of an L1 cache miss on any address in another memory region, the whole cache line, that is, all four sectors should be fetched from the corresponding L2 cache 206.
		
Regarding claim(s) 3 and 13, Shen teaches:		
wherein the at least one compute unit is configured to generate a miss request for a full cache line in response to the cache miss mapping to a subset additional to or other than the first subset of the plurality of subsets.	[0024] As another example, in case of an L1 cache miss on any address in another memory region, the whole cache line, that is, all four sectors should be fetched from the corresponding L2 cache 206.
		
Regarding claim(s) 7, Shen teaches:			
wherein the at least one compute unit is configured to selectively generate the miss request to the first subset or the plurality of subsets based on at least one of temporal locality and spatial locality of the memory access request.	[0026] The value of 0 in AF bit represents that the data of this sector has not been used yet. When the CPU or the like accesses the data of sector 0 410, the AF bit 402 associated with sector 0 410 is set to 1. The AF bit being set to 1 represents that the data of the sector associated with that AF bit was used. [0027] Further, when an L1 cache line is replaced, the AF flags can be used to update the corresponding GF flags in the L2 cache. For instance, take for example, the cache line 400 of FIG. 4. If AF bit 404 associated with sector 1 412 is set to 1, representing that the data of sector 1 412 was used, when the cache line 400 is replaced, the GF bit value in the L2 cache for the corresponding sector may be updated to 1. With this simple adaptive granularity scheme, when an L2 cache receives a cache miss request from the corresponding L1 cache, the L2 cache can supply not only data of the requested cache sector, but also data of other sectors in the same cache line provided that those sectors were accessed by the CPU the last time they were supplied to the corresponding L1 cache.
		
Regarding claim(s) 8 and 17, Shen teaches:			
wherein the at least one compute unit is configured to generate a miss request for the plurality of subsets in response to a cache miss in the first subset in response to a sequence of memory access requests being expected to access the plurality of subsets.	[0026] The value of 0 in AF bit represents that the data of this sector has not been used yet. When the CPU or the like accesses the data of sector 0 410, the AF bit 402 associated with sector 0 410 is set to 1. The AF bit being set to 1 represents that the data of the sector associated with that AF bit was used. [0027] Further, when an L1 cache line is replaced, the AF flags can be used to update the corresponding GF flags in the L2 cache. For instance, take for example, the cache line 400 of FIG. 4. If AF bit 404 associated with sector 1 412 is set to 1, representing that the data of sector 1 412 was used, when the cache line 400 is replaced, the GF bit value in the L2 cache for the corresponding sector may be updated to 1. With this simple adaptive granularity scheme, when an L2 cache receives a cache miss request from the corresponding L1 cache, the L2 cache can supply not only data of the requested cache sector, but also data of other sectors in the same cache line provided that those sectors were accessed by the CPU the last time they were supplied to the corresponding L1 cache.

Regarding claim(s) 20, Abraham teaches:
An apparatus comprising: a texture cache comprising 	[0003] In a graphics system, textures are typically stored in a compressed format in a texture cache.	
at least one compute unit in a graphics pipeline, Fig. 1A and [0020] GPU 106 may include graphics hardware and implement a graphics pipeline including, for example, one or more shader cores. An external graphics memory 112 may be provided to store additional texture data.	
Shen teaches:
cache lines that are partitioned into a first sector and a second sector; and 	Fig. 2 and [0022] a cache line may be further divided into a plurality of sectors.
wherein the at least one compute unit is configured to generate miss requests for the first sector, and bypass generating miss requests for the second sector, in response to cache misses for memory access requests received during a request cycle being in the first sector.      [0024] shows that in case of an L1 cache miss on any address in a memory region, only the requested sector to be fetched from the corresponding L2 cache 206.
		
Regarding claim(s) 21, Shen teaches:
wherein the at least one compute unit is configured to generate miss requests for the first sector and the second sector in response to cache misses for the memory access requests received during the request cycle being in the first sector and the second sector.	[0024] shows that in case of an L1 cache miss on any address in a memory region, only the requested sector to be fetched from the corresponding L2 cache 206. As another example, in case of an L1 cache miss on any address in another memory region, the whole cache line, that is, all four sectors should be fetched from the corresponding L2 cache 206.	


Claim(s) 9, 10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abraham (US 2017/0256025) and Shen (US 2008/0010408), further in view of Jones, III (US 2018/0018266).
Regarding claim(s) 9 and 18, Shen teaches:
wherein the at least one compute unit is configured to generate a miss request for the plurality of subsets in response to a cache miss in the first subset and 	[0024] shows that in case of an L1 cache miss on any address in a memory region, only the requested sector to be fetched from the corresponding L2 cache 206. As another example, in case of an L1 cache miss on any address in another memory region, the whole cache line, that is, all four sectors should be fetched from the corresponding L2 cache 206.	
The combination of Abraham and Shen does not explicitly teach, but Jones, III teaches:
in response to a sequence of memory access requests having a spatial locality above a threshold.	Fig. 3 and [0029] At decision block 320, the prefetcher determines whether to prefetch one or more lines from the memory into the cache based on a comparison of current and previous stride lengths.
It would have been obvious to a person having ordinary skill in the art, at the time the invention was filed, to combine the graphics texture cache system of Abraham and Shen with the cache prefetching system/method of Jones, III. The motivation for doing so would have been to improve the performance of a stride prefetcher by setting a stride length associated with an instruction that issues a memory access request equal to a length of a line in a cache. This is taught by Jones, III in [0007].  

Regarding claim(s) 10 and 19, Shen teaches:
wherein the at least one compute unit is configured to generate a miss request for the first subset 	[0024] shows that in case of an L1 cache miss on any address in a memory region, only the requested sector to be fetched from the corresponding L2 cache 206. As another example, in case of an L1 cache miss on any address in another memory region, the whole cache line, that is, all four sectors should be fetched from the corresponding L2 cache 206.	
Jones, III teaches:
in response to the memory access requests having a spatial locality below the threshold.	Fig. 3 and [0029] At decision block 320, the prefetcher determines whether to prefetch one or more lines from the memory into the cache based on a comparison of current and previous stride lengths.


Response to Arguments
Applicant’s arguments, filed 8/15/2022, with respect to claim rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of 4/13/2022 has been withdrawn. 

Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive.
In page 8, applicant argues:
“Shen fails to fairly teach or suggest generating a miss request in response to a characteristic of data stored at the cache line. That is, Shen contemplates processing cache misses based on locations of addresses associated with the cache misses in a cache line and not characteristics of data stored at the cache line. In addition, Abraham does not remedy the deficiencies of Shen.”


The Examiner respectfully disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly, the claims are given their broadest reasonable interpretation and the feature(s) upon which applicant relies (i.e., “characteristic of data”) is/are interpreted as size of the memory access request. In other words, a miss request being generated for a certain size (i.e. sector, subset, etc.) depends on the size of the request. The Examiner notes that amending the claim to further clarify details of the limitation “characteristic of data” would help overcome the cited prior art.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J CHOI whose telephone number is (571)270-0605. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133